IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1447
                             Filed January 10, 2018


ANTOINETTE MARIE JOHNSON,
     Plaintiff-Appellant,

vs.


MENTAL HEALTH INSTITUTE, STATE OF IOWA,
GEORGEANNE CASSIDY-WESCOTT, MARK LYMAN,
IOWA DEPARTMENT OF HUMAN SERVICES
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, Michael J.

Shubatt, Judge.



      The employee appeals from the district court’s grant of summary judgment

for the employer, dismissing the employee’s claims for racial discrimination and

retaliation. AFFIRMED.




      Bruce H. Stoltze Jr. of Stoltze & Stoltze, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and John B. McCormally and Barbara

E.B. Galloway, Assistant Attorneys General, for appellees.



      Heard by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                              2


POTTERFIELD, Judge.

       Antoinette Johnson filed a cause of action against her former employer, the

Mental Health Institute,1 claiming racial discrimination and retaliatory discharge.2

MHI filed a motion for summary judgment and, following a hearing, the district court

granted it—dismissing both of Johnson’s claims.

       On appeal, Johnson maintains the district court erred in its determination

that she could not establish a prima facie case for discrimination because she

could not prove she was performing her work satisfactorily at the time she was

fired. Regarding her claim for retaliation, Johnson maintains the district court erred

when it ruled she could not prove a causal connection between her complaints

about being discriminated against and harassed and MHI’s decision to fire her. In

the alternative, the district court found that even if Johnson could prove both of her



1
  The Mental Health Institute (MHI) is a mental-health facility operated by the State of Iowa
and the Iowa Department of Human Services (DHS). Johnson’s claim against MHI also
listed the State and DHS, as well as two other employees of MHI who supervised Johnson.
We refer to the group of defendants as MHI throughout.
2
  Both parties agree that Johnson’s original claim also alleged a hostile work environment.
In the employer’s appellate brief, they urge us to find the hostile work environment claim
is time barred by Iowa Code section 216.5(13) (2015), even though “[t]he District Court
did not rule on the issue.” In her reply brief, Johnson responds with an argument that the
statute of limitations does not apply.
         But in the district court’s ruling, the court stated, “At the outset of the hearing on
the motion for summary judgment, Johnson’s counsel agreed that the hostile work
environment claim is untimely and should be dismissed. The remaining issue is whether
Defendants are entitled to judgment as a matter of law on the claims of racial
discrimination and retaliation.” Additionally, in Johnson’s filed “brief in support of
resistance to motion for summary judgment, she “agree[s], that her Hostile Work
Environment claim is barred by the statute of limitations.”
         We note that we have no record of the hearing, as it was unreported. In spite of
the parties’ apparent confusion about the status of the hostile-work-environment claim, we
take as final the district court’s word on the issue that Johnson conceded it was untimely
at the hearing on the motion. In doing so, we note that neither party filed a posttrial motion
challenging the court’s statement.
         Thus, we only consider Johnson’s arguments as they apply to her claims for racial
discrimination and retaliatory discharge.
                                             3


prima facie cases, her claims still failed because she was unable to establish that

MHI’s stated non-discriminatory and non-retaliatory reasons for firing her were

merely pretext; Johnson maintains this was in error.3

I. Background Facts and Proceedings.

       Johnson began working at MHI in August 2007 as a residential treatment

worker. She was responsible for the direct care of individual patients and worked

under the supervision of a registered nurse. Part of the official description of

Johnson’s position includes “attendance at work and timeliness at work.”

Additionally, the “performance criteria” include: “[is] routinely at work on time” and

“[i]s routinely at work as scheduled.”

       In January 2011, Georgeanne Cassidy-Wescott—a named defendant—

became the Director of Nursing for MHI, putting her in charge of the nursing

department. This placed Johnson in Cassidy-Wescott’s chain of command.

       In 2011, Cassidy-Wescott developed a progressive discipline schedule for

unauthorized absences and tardiness, including disciplinary actions of written

reprimands, suspension without pay, and termination. Under the policy, neither a




3 This appeal included one 1072-page appendix, which contained 830 pages identified
simply as “Defendant’s Appendix Supporting Motion for Summary Judgment.” See Iowa
R. App P. 6.905(4)(a) (“The appendix shall include a table of contents identifying each part
of the record included and disclosing the page number at which each part begins in the
appendix.”); see also Iowa R. App. P. 6.905(4)(c) (“If exhibits are included in the appendix,
the table of contents shall identify each exhibit by the number or letter with which it was
marked in the district court, give a concise description of the exhibit (e.g., “warranty deed
dated ...”; “photograph of construction site”; “Last Will and Testament executed on ...”),
and state the page number at which the exhibit appears in the appendix.”). Although these
violations may seem inconsequential, compliance with the rules facilitates efficient
navigation through an appendix, thus fostering our ability to achieve maximum productivity
in deciding a high volume of cases. See Iowa R. Civ. P. 21.11.
                                        4


supervisor’s coaching and counseling session nor a written work directive given to

the employee is considered a disciplinary action.

      In March 2012, Mark Lyman, a registered nurse and another named

defendant, became Johnson’s supervisor.

      In April, Lyman had a coaching and counseling session with Johnson to

discuss her job performance because she had six incidents of unscheduled

absences within the previous twelve months.

      Johnson received two coaching and counseling sessions in May—one

because she arrived twenty-five minutes late and another because she failed to

inform her supervisor she had been arrested within twenty-four hours of the arrest,

as work rules required.

      Lyman had two more coaching and counseling sessions with Johnson in

July due to an unexcused absence and her failure to follow the call-in procedure

when she was absent.

      In August, Lyman had a coaching and counseling session with Johnson

after she was tardy to work. Lyman gave Johnson a written reprimand for a

separate incident of tardiness when she arrived at work two hours late. Johnson

received a second written reprimand in August when she had an unscheduled

absence—her eighth in twelve months.

      Johnson was given a one-day suspension without pay to be served on

September 11 as a result of her five tardies between April and September.

      In December, Lyman had a coaching and counseling session with Johnson

after another unscheduled absence.
                                          5


       In January 2013, Johnson received a written reprimand for failing to follow

the call-in procedure when she was absent and for having another no-call, no-

show for work—her second since June 2012.

       Johnson also received a written reprimand on February 14 for being fifty

minutes tardy to work on February 2.4

       On February 5, a verbal incident occurred at MHI between Johnson and a

registered nurse, Tanya Keppler. According to the report from MHI’s internal

investigation, Johnson left a patient alone in the shower; Keppler reminded

Johnson that it was against the institution’s policy, as any patient in the “tub room”

must be continuously observed. Keppler then told other employees, “Now I’m

going to be accused of being a racist.” A short time later, Keppler noticed Johnson

had left a second patient unattended in the tub room. When Keppler again told

Johnson that patients were not to be left alone, Johnson responded, “Whatever,

Tanya.” Within a few minutes, Johnson entered the nurse’s station and overheard

Keppler saying Johnson does not respect her. This led to a verbal confrontation

between Keppler and Johnson, with both raising their voices. Another employee

reported that Johnson attempted to walk away, but Keppler followed her. Johnson

was seen bent over, rocking back and forth, covering her ears, and stating, “Stop,

please stop” and “leave me alone.” At least one employee reported Johnson was

tearful by the end of the encounter.

       Afterward, Johnson made multiple phone calls to Cassidy-Wescott to

discuss the incident. During the first call, Johnson reported that she felt picked on


4
 Based on the record before us, it appears written reprimands were given anytime from
one to four weeks after the date of the incident.
                                            6


and did not believe it would get better. Johnson also reported for the first time that

there was a doll5 hung by its neck in the nursing station and claimed that it had

been there for over a month.6 During one of the calls, Johnson informed Cassidy-

Wescott she had “just contacted [her] civil rights lawyer and showed him the

papers from the last time.”7

       Cassidy-Wescott made the decision to separate and schedule the nursing

staff so that Johnson would not be working on the same ward with Keppler. The

new work schedule was effective the next day, February 6.

       On February 13, as Lyman continued an investigation into the February 5

incident, Johnson stated the doll she saw at the nursing station was racially

offensive and she believed it was meant to represent a black person. Johnson

also reported that she believed the doll had been placed on the ward by Keppler

and that she had heard another employee name Keppler as the person who had

brought it. When that employee was asked to confirm Johnson’s statement, he

denied having any knowledge Keppler placed the doll on the ward.

       The same day, Johnson followed up with a written complaint stating Keppler

had harassed her.



5
  Although it was not immediately reported what the doll looked like, Johnson later posted
photos of it on social media. The doll had blue yarn hair with a red-print fabric body.
6
  Several other employees were asked if they had seen a doll at the nursing station. Some
stated they did not remember ever seeing one, and some employees stated they had seen
it and it had been up for a day or ”a couple days.” The length of time the hanging doll was
present is not a material fact.
7
  Johnson submitted complaints to the governor’s office and DHS in the fall of 2012 before
apparently voluntarily withdrawing them. The letter included complaints regarding how
her coworkers and supervisor—Lyman—treated her and implied it was due to her race or
sex, stating, “Oh yeah I’m the only black female on all three shifts that’s how they could
do the things that [were] done.” Johnson has not included the 2012 complaint as part of
her protected activity.
                                             7


       On February 21, the investigation into the incident ended. It did not resolve

who had brought the doll onto the ward,8 but MHI concluded there had been no

discriminatory behavior. It determined, however, that a number of DHS work rules

had been violated, and Lyman had individual coaching and counseling sessions

with both Keppler and Johnson. Keppler’s session included notes about ensuring

her approach was appropriate when correcting or advising Johnson, and she was

encouraged to seek help from her supervisor if necessary. Johnson’s session

involved coaching regarding her admitted violations of policy, including leaving a

patient in the shower unattended and allowing patients to use her electronic device

to play games.

       On March 14, Johnson sent an email to DHS, complaining about Lyman

and the results of the investigation into the February 5 incident.              She again

referenced being the “only black female in the work place [and] being harass[ed]

by coworkers.”

       On March 19, Johnson received a one-day, unpaid suspension—to be

served the same day—for a no-call, no-show on March 14. The written letter noted

it was Johnson’s third such absence in less than twelve months. Lyman was not

the nurse supervisor who conducted the investigation of Johnson’s absence or

who signed the letter informing Johnson of the resulting suspension.



8
  MHI later learned—in April 2013—that a different, uninvolved employee had brought the
doll onto the ward sometime around Christmas 2012. That employee, who worked a
separate shift from Johnson, reported she had brought it in around Christmas and stated
it was a joke about another, different residential treatment worker. At least one other staff
member corroborated this account and stated the doll was hanging from a string on the
back of it. Another employee described it as a homemade toy from the office Christmas
party and stated it was more like a stuffed animal than a doll, as it had no facial features.
This employee also stated that it was hanging by a string but not by its neck.
                                          8


       Johnson’s emails to DHS were forwarded to Cassidy-Wescott on March

20.

       Johnson met with Cassidy-Wescott on March 25. At the meeting, Johnson

expressed that she felt Keppler had “got away” with harassing her and claimed

Keppler had been harassing her for a year.

       On April 5, Lyman gave Johnson a three-day suspension without pay for

being forty minutes tardy for work on March 26. Per usual, the written letter

informing Johnson of the suspension also indicated that more severe disciplinary

action may be taken if she had further such incidents. Johnson was to begin

serving her suspension on April 10.

       While Johnson was out of the facility for her suspension, at least six

employees called MHI to report Johnson was posting statements on social media

of which MHI should be aware.9 Keppler expressed concern about coming to work.

Based on the content of some of Johnson’s posts,10 one of the doctors at MHI

decided to place the facility on lockdown until Johnson returned to work on April

14.

       Cassidy-Wescott made the decision to place Johnson on paid

administrative leave pending investigation into Johnson’s posts. Johnson was


9
  Johnson made nine separate posts; seven on April 12 alone. Some referenced the State
of Iowa or MHI, and others referenced her three-day suspension. Several posts also
referenced “Mrs. Lady,” which Johnson later admitted was a reference to Cassidy-
Wescott.
10
   Some of the language MHI determined may be threats of violence included, “Love my
Brothers Thank You [name] And [name] nothing like having your Brothers Thinking They
Protecting You Know They Will Kill For A Sister @ Anytime”; “No one will ever take
anything away from me”; “ YOU CHOSE THE WRONG NEGRO TO FUCK WITH AN[D] I
WORK THE STATE OF IOWA YOU WANT WAR IM GIVING IT TO YOU”; and “YOU
WANTED WAR YOU GOT IT THIS NEGRO IS READY FOR YOU AT ANYTIME ….IM
NOT SCARED TO DIE.” (Ellipsis in original).
                                          9


informed of the decision when she returned to work at her scheduled time on April

14. As part of her paid leave, Johnson was told that from 8:00 a.m. to 4:30 p.m.

Monday through Friday, she needed to be available by phone and must be able to

report to work within thirty minutes if called during those times.

       The investigation was conducted by Carol Adams, an employee from the

Iowa Department of Administrative Services, and Kevin Jimmerson, a business

manager of MHI.

       Johnson was called in to participate in investigatory interviews three times

during her paid leave; she was tardy to two of the three interviews. On April 25,

she was called and told to report to work in forty-five minutes; she was then eleven

minutes late. On May 24, she was called at 8:03 a.m. and told to report at 9:00

a.m.; she did not arrive until 9:35—after being called a second time.

       Adams completed an investigative report, which was provided to Cassidy-

Wescott, and which concluded Johnson had violated policies and rules of MHI. Dr.

Bhasker Dave, Cassidy-Wescott, and Jimmerson reviewed the findings and

decided to terminate Johnson’s employment. On May 22, an email was sent to

DHS informing it of the decision to fire Johnson.

       Johnson was informed of the decision on May 28; she was given a

termination letter signed by Cassidy-Wescott. The written reasons for termination

included: violations of the “violence free workplace policy”—engaging in

harassment of another employee or supervisor and making threatening or

intimidating statements; a violation of the social network policy, which requires

discussion about work on social networks to be limited to “appropriate, professional

comments” and not include “patient names or situations”; and multiple violations
                                            10


of “DHS work rules,” including the failure “to cooperate and follow the instructions

of supervisors or other designated members of management,” engaging in

retaliation against another employee, and issues with “[e]xcessive absenteeism

and tardiness.”

       On February 12, 2014, Johnson filed a complaint with the Iowa Civil Rights

Commission and the Equal Employment Opportunity Commission alleging

discrimination based on race and retaliation.

       In October, the Equal Employment Opportunity Commission and the Iowa

Civil Rights Commission issued Johnson notices of the right to sue MHI.

       Johnson filed her petition at law and jury demand in January 2015. MHI

filed a motion for summary judgment, and Johnson resisted;11 an unreported

hearing was held in May 2016.

       In its written ruling, the district court granted MHI’s motion for summary

judgment in its entirety and dismissed Johnson’s claims. Johnson appeals.

II. Standard of Review.

       We review the district court’s ruling on a motion for summary judgment for

correction of errors at law. Otterberg v. Farm Bureau Mut. Ins. Co., 696 N.W.2d
24, 27 (Iowa 2005). Motions for summary judgment

       should only be granted if, viewing the evidence in the light most
       favorable to the nonmoving party, “the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a
       matter of law.”

11
  As noted above, Johnson conceded in her filed resistance that her claim for racially
motivated hostile work environment was time-barred by statute. She resisted MHI’s
motion for summary judgment insofar as it pertained to her claims for racial discrimination
and retaliatory discharge.
                                          11



Id. (quoting Iowa R. Civ. P. 1.981(3)).

III. Discussion.

       Title VII of the Civil Rights Act of 1964 was “designed to ensure equal

opportunity in employment for all, regardless of sex.” Estate of Harris v. Papa

John’s Pizza, 679 N.W.2d 673, 677 (Iowa 2004). The Iowa Civil Rights Act (ICRA)

was modeled after Title VII, so our courts “have consistently employed federal

analysis when interpreting the ICRA.” Id. at 677–78. “Nonetheless, the decisions

of federal courts interpreting Title VII are not binding upon us in interpreting similar

provisions in the ICRA.” Id. at 678.

       Although one may also establish a claim of discrimination or retaliation by

presenting direct evidence, see Wilson v. City of Des Moines, 338 F. Supp. 2d
1008, 1026 (S.D. Iowa 2004), the district court determined “there was no direct

evidence of either discrimination or retaliation” and considered Johnson’s claims

under the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802–03 (1973); Johnson has not claimed this was in error.

       A. Racial Discrimination.

       “The basic elements of a prima facie case of discrimination in employment

are: (1) plaintiff is a member of a protected class; (2) plaintiff was performing the

work satisfactorily; and (3) plaintiff suffered an adverse employment action.”

Farmland Foods, Inc. v. Dubuque Hum. Rts. Comm’n, 672 N.W.2d 733, 741 n.1

(Iowa 2003).       “Establishment of the prima facie case in effect creates a

presumption that the employer unlawfully [retaliated] against the employee.”

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981).
                                         12


       If the plaintiff is able to establish her prima facie case, the employer’s

“articulation or evidence must raise a genuine issue of fact as to” a “legitimate,

non-discriminatory” reason why it took the adverse employment action(s) against

the plaintiff. Woodbury Cty. v. Iowa Civ. Rts. Comm’n, 335 N.W.2d 161, 165, 166

(Iowa 1983). “This is a burden of production, not persuasion, and no credibility

assessment is involved.” Id. “It is sufficient if the defendant’s evidence raises a

genuine issue of fact as to whether it discriminated against the plaintiff.” Burdine,
450 U.S. at 254.

       “If [MHI] offers a legitimate nondiscriminatory reason, [Johnson] must show

[MHI’s] reason was pretextual and that unlawful discrimination was the real reason

for the termination.” Smidt v. Porter, 695 N.W.2d 9, 15 (Iowa 2005); see also

Burdine, 450 U.S. at 253 (“[S]hould the defendant carry this burden, the plaintiff

must then have an opportunity to prove by a preponderance of the evidence that

the legitimate reasons offered by the defendant were not its true reasons, but were

a pretext for discrimination.”).   “She may succeed in this either directly by

persuading the court that a discriminatory reason more likely motivated the

employer or indirectly by showing that the employer’s proffered explanation is

unworthy of credence.” Burdine, 450 U.S. at 256 (citing McDonnell Douglas, 411
U.S. 804–05).

       Here, the district court ruled Johnson could not establish her prima facie

case for discrimination because she could not prove the second element—that she

was performing the work satisfactorily. “The standard for assessing performance

‘is not that of the ideal employee, but rather what the employer could legitimately

expect.’” Calder v. TCI Cablevision of Mo., Inc., 298 F.3d 723, 729 (8th Cir. 2002)
                                       13


(citation omitted). “The fact that an employee meets some expectations, however,

does not mean that she meets that standard if she does not meet other significant

expectations.” Id.

      Alternatively, the court also “assume[d], for the purpose of analysis, that

Johnson established a prima facie case” and continued with the McDonnell

Douglas framework, concluding Johnson also could not establish MHI’s proffered

non-discriminatory reason for terminating her employment was pretextual.

      We begin by considering whether Johnson has established that she was

completing her work satisfactorily at the time she was terminated. Johnson does

not dispute that she was tardy or absent each of the times enumerated by MHI.

Rather, Johnson maintains that her work-attendance issues are not enough to find

she was not performing her work satisfactorily—especially in light of the fact MHI

was “patient” with her and did not fire her until after she complained about being

harassed by coworkers.

      In contrast to her assertions, Johnson began consistently receiving

disciplinary actions for her tardiness and absenteeism approximately six months

before she complained about being harassed by her coworkers. Johnson received

two written reprimands in August 2012, a one-day suspension in September, and

another written reprimand in January 2013. Additionally, although not technically

considered a disciplinary action under MHI’s internal policy, Johnson received

seven coaching and counseling sessions between April 2012 and December 2012

due to her various tardies and unexcused absences.         After her February 5

complaint, Johnson received another written reprimand for having been fifty
                                          14


minutes late on February 3. She received a one-day suspension in March and a

three-day suspension in April before being ultimately fired in May.

       Although Johnson maintains her attendance issues were not considered

serious by the employer, as evidenced by its “patience” with her, we note that

patience—if that is the right term—was built into the progressive disciplinary

system.    The policy provides, “Progressive discipline shall not start until an

employee has had more than 6 unscheduled incidents in a rolling 12 month

period.” The policy then includes six steps for the employer to take, beginning with

a coaching and counseling session as step one and continuing through written

reprimands, increasing length of suspensions, and finally, termination as step six.

       Moreover, Johnson cannot survive summary judgment by arguing that

MHI’s list of her attendance issues does not show she failed to perform her job

satisfactorily.   Johnson has the affirmative burden to establish that she was

performing her job satisfactorily—or, at the summary judgment level, to at least

present evidence sufficient to create a fact question regarding whether she was.

See Farmland Foods, 672 N.W.2d at 741 n.1 (“[T]he burden ultimately rests with

the plaintiff to establish the claim and show the adverse employment action

resulted from discrimination.”).     But Johnson has not presented any such

evidence—either by disputing MHI’s facts or providing her own material facts. See

Wyngarden v. State Jud. Branch, No. 13-0863, 2014 WL 4230192, at *7 (Iowa Ct.

App. Aug. 27, 2014) (“To find the district court erred in granting summary judgment,

we need only find the existence of a fact question. If we find a fact question

concerning [the plaintiff’s race] discrimination claim . . ., then the court’s grant of

summary judgment was improper.”); cf. Keathley v. Ameritech Corp., 187 F.3d
15

915, 920 (8th Cir. 1999) abrogated on other grounds by Torgerson v. City of

Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011) (finding employee’s performance

was adequate where she provided evidence she had achieved more than 300% of

her quarterly revenue quota and had sold more units than any other salesperson

at the time she was fired).

       The district court did not err in granting MHI’s motion for summary judgment

as to Johnson’s claim for racial discrimination.

       B. Retaliation.

       The burden-shifting framework employed above is the same for a retaliation

claim, but the elements Johnson must prove to establish the prima facie case for

retaliation differ. To establish a prima facie case for retaliation, Johnson has the

burden to show: “(1) the plaintiff engaged in protected activity; (2) the employer

took adverse employment action against the plaintiff; and (3) a causal connection

between the protected activity and the adverse employment action.” See Harris,
679 N.W.2d at 678. Establishing the prima facie case “is a minimal requirement

that is not as onerous as the ultimate burden to prove” retaliation. Smidt, 695
N.W.2d at 14.

       If Johnson is able to establish her prima facie case, the burden again shifts

to MHI to offer a legitimate, non-retaliatory reason for the adverse employment

action. If the employer succeeds, as above, Johnson has the ultimate and final

burden to establish that MHI’s stated reason(s) for its action are merely pretextual.

Id. at 15.

       Johnson’s burden in the summary judgment proceeding to show a causal

connection between her claimed protected activity—the reporting of her
                                         16


discrimination claim—and her termination requires that she first identify the

protected activity. The importance of retaliation claims to the enforcement of civil

rights in Iowa requires “keeping the channels of reporting potential civil rights

claims free, open and unfettered”. Haskenhoff v. Homeland Energy Solutions,

L.L.C., 897 N.W.2d 553, 626 (Iowa 2017) (Appel, J., specially concurring). She

must then present sufficient evidence to meet the level of causation required, a

subject considered by our supreme court in three separate opinions representing

a spectrum of the levels of causation adopted in earlier cases. Id. (citing Deboom

v. Raining Rose, Inc., 772 N.W.2d 1 (Iowa 2009); City of Hampton v. Iowa Civ. Rts.

Comm’n, 554 N.W.2d 532 (Iowa 1996); Hulme v. Barrett, 480 N.W.2d 40 (Iowa

1992) (commonly referred to as Hulme II)).

       In Haskenhoff, the trial court instructed the jury the plaintiff had the burden

to prove “the protected activity played a part” in the employer’s adverse

employment action. 897 N.W.2d at 567. The plurality opinion authored by Justice

Waterman concluded the trial court should have instructed the jury the claimant’s

burden of proof was to show the “protected activity was a significant factor

motivating the adverse employment action,” consistent with precedent in City of

Hampton and Hulme II. Id. at 586. In his concurring opinion, Chief Justice Cady

also found fault with the trial court’s “played a part” jury-instruction language and

stated the standard should be “a motivating factor,” one that “helped compel the

decision” of the employer. Id. at 602 (Cady, C.J., specially concurring). Justice

Appel found no “great difference between the substantial factor test in Hulme II

and City of Hampton and the motivating factor or played-a-part test in DeBoom,”
                                            17


but concluded the motivating factor or played-a-part test should apply in retaliation

cases. Id. at 634–35 (Appel, J., specially concurring).

       Johnson must show her engagement in a protected activity was a

“motivating factor” in MHI’s decision to terminate her employment. See id. at 635–

37 (Appel, J., specially concurring for a majority of court) (applying “motivating

factor” causation standard to retaliation claims).

       The district court here considered the element of causal connection using

two separate claims of protected activity by Johnson: her report of discrimination,

dated February 5, 2013, and “whatever protected speech might have been

included”12 in Johnson’s Facebook posts of April 2013. The court found Johnson

has failed to show a causal connection with relation to either claimed protected

activity. We agree.13

       Whether considering either protected activity as a significant factor or a

motivating factor, Johnson has failed to show a causal connection between the

claimed protected activity and her termination.




IV. Conclusion.



12
   Generally, “[t]he First Amendment does not protect speech that constitutes a true
threat.” State v. Button, 622 N.W.2d 480, 485 (Iowa 2001). “A ‘true threat’ is a statement
that an ordinary, reasonable person, familiar with the context in which the statement was
made, would interpret as a threat.” Id.
13
   Johnson’s main argument regarding causation appears to be the chronology of events,
but considering the date of her second, later claimed protected activity—her Facebook
posts on or around April 14—and the date of her termination, May 28, timing is not in favor
of Johnson’s claims. See Smith v. Fairview Ridges Hosp., 625 F.3d 1076, 1088 (8th Cir.
2010) (finding one month between protected activity and adverse employment action is
not close enough to support a finding of causation without something more).
                                        18


      Finding no error in the district court’s grant of summary judgment in favor of

MHI and the resulting dismissal of Johnson’s claim, we affirm.

      AFFIRMED.

      Vaitheswaran, P.J., concurs; McDonald, J., concurs specially.
                                         19


MCDONALD, Judge (concurring specially)

       I respectfully concur in the rationale and judgment of the panel opinion. I

write separately on two issues.

       With respect to Johnson’s claim of discrimination, I would affirm the district

court for an additional reason.       To establish a prima facie case of race

discrimination under the McDonnell Douglas framework a plaintiff must show that:

(1) she was a member of a protected group; (2) she was qualified to perform the

job and was performing satisfactorily; (3) she suffered an adverse employment

action; and (4) circumstances permit an inference of discrimination. See Banks v.

Deere, 829 F.3d 661, 666 (8th Cir. 2016); see also Goodpaster v. Schwan's Home

Serv., Inc., 849 N.W.2d 1, 6 (Iowa 2014) (stating the prima facie case under the

Iowa Civil Rights Act requires proof of circumstances giving rise to an inference of

discrimination); Deboom v. Raining Rose, Inc., 772 N.W.2d 1, 6 (Iowa 2009)

(same). Here, the plaintiff failed to show any circumstances surrounding the

termination of her employment that would permit an inference of discrimination.

She was a poor employee. She has not established she was treated differently

than any other employee whose performance and conduct was similarly poor. I

would affirm the judgment of the district court on this additional ground.

       I next address the retaliation claim. To establish a prima facie case for

retaliation, Johnson had the burden to show: “(1) the plaintiff engaged in protected

activity; (2) the employer took adverse employment action against the plaintiff; and

(3) a causal connection between the protected activity and the adverse

employment action.” See Estate of Harris v. Papa John’s Pizza, 679 N.W.2d 673,

678 (Iowa 2004). The plaintiff contends she has established a fact question on her
                                        20


retaliation claim because it is not disputed the employer terminated her

employment, in part, for the posts on Facebook. While Johnson is correct in stating

the employer terminated her employment, in part, for her activity on Facebook, she

is incorrect in concluding this fact precludes summary judgment.         Johnson’s

conduct on Facebook did not constitute “protected activity” within the meaning of

the Iowa Civil Rights Act. See Iowa Code § 216.11(2) (2015); see also Curay-

Cramer v. Ursuline Academy, 450 F.3d 130, 135–36 (3d Cir. 2006) (discussing

protected opposition conduct with respect to “public manifestations of

disagreement with illegal employment practices”); Matima v. Celli, 228 F.3d 68, 79

(2d Cir. 2000) (stating federal circuits hold “disruptive or unreasonable protests

against discrimination are not protected activity under Title VII and therefore

cannot support a retaliation claim” and collecting cases); Van Horn v. Specialized

Support Servs., Inc., 241 F. Supp. 2d 994, 1012 (S.D. Iowa 2003) (“Unlawful,

disruptive, or unreasonable protests against discrimination fall outside the scope

of Title VII's protections.”). To the extent the substance of any of Johnson’s posts

could be considered protected activity within the meaning of the Iowa Civil Rights

Act, the non-protected posts and threats serve as an independent and legitimate

non-discriminatory reason justifying the termination of her employment. See, e.g.,

Matima, 228 F.3d at 79 (noting “insubordination and conduct that disrupts the

workplace are legitimate reasons for firing an employee”); Emmanual v. Cushman

& Wakefield, No. 1:13-cv-2894-GHW, 2015 WL 5036970, at *8 (S.D.N.Y. Aug. 26,

2015) (assuming arguendo that Facebook posts were protected conduct but

granting summary judgment on the ground the posts violated company policy). I
                                         21


would affirm the judgment of the district court on this claim for these reasons as

well as the reasons set forth in the panel opinion.